Citation Nr: 0903908	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for herpes zoster 
(formerly claimed as an allergic reaction due to pain pills).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back condition.




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and November 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.

The record reflects that the veteran had requested a 
videoconference hearing before a Veterans Law Judge of the 
Board.  However, in correspondence dated and received in 
December 2004, he withdrew his hearing request.  See 38 
C.F.R. § 20.702(e) (2008).

In a February 2005 decision, the Board denied entitlement to 
service connection for sickle cell anemia and determined that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for PTSD, hearing 
loss, tinnitus, a back condition, glaucoma, and pes planus.  
In addition, the Board remanded the issue of entitlement to 
service connection for an allergic reaction due to pain pills 
to the Appeals Management Center (AMC) for further 
evidentiary development.  With regard to this latter issue, 
the requested development was completed, and although the AMC 
has not yet completed action on such issue, the Board will 
assume jurisdiction at this time because the outcome of its 
adjudication represents a full grant of benefits on this 
issue.  Accordingly, the Board has rephrased this issue as 
listed on the title page to better reflect the claim on 
appeal.

In its February 2005 decision, the Board referred the 
veteran's claims for entitlement to service connection for 
temporomandibular joint syndrome, a sinus condition, a 
stomach condition, a cervical spine condition, and a dental 
disability to the RO for appropriate action.  Because no such 
action has yet been taken, these claims are once again 
REFERRED to the RO for appropriate action.  In addition, the 
veteran's representative has recently raised a claim of 
entitlement to service connection for schizophrenia.  As this 
matter has not been adjudicated by the RO, it is also 
REFERRED to the RO for appropriate action.

In September 2006, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to partially 
remand this appeal to the Board.  Specifically, the Court 
remanded the appeal with regard to whether new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for PTSD, hearing loss, tinnitus, and a 
back condition.  Because the veteran's representative 
indicated that the veteran did not wish to pursue the appeal 
with regard to service connection for sickle cell anemia or 
whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for 
glaucoma and pes planus, the Court deemed these three issues 
to be abandoned.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issues of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for PTSD, hearing loss, 
tinnitus, and a back condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The veteran's herpes zoster began in active service.


CONCLUSION OF LAW

Herpes zoster was incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to grant the claim 
for service connection for herpes zoster, the Board finds 
that no discussion of VCAA compliance is necessary at this 
time.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service treatment records show that, in 
December 1978, he complained of a left-sided lower back skin 
rash after starting to take medication 
for low back pain.  The skin eruptions (hives) were initially 
assessed as a hypersensitivity reaction to the medication.  
The number of eruptions continued to increase after the 
medication was changed, and he was referred for a dermatology 
evaluation.  The dermatologist found that the eruptions were 
typical, and in a dermatomal distribution, for herpes zoster, 
and the veteran was diagnosed with such.  One week later, the 
herpes zoster was shown to be resolving.

The veteran has claimed entitlement to service connection for 
what he characterizes as an "allergic reaction."  In 
describing this "allergic reaction," he states that he was 
given medication in service for back pain, following which he 
developed a skin rash.  The evidence described above shows 
that, although the skin rash was initially assessed as a 
hypersensitivity (i.e., allergic) reaction, on further 
evaluation it was determined to be an outbreak of herpes 
zoster.

VA treatment records indicate that the veteran was again 
treated for herpes zoster in August 2000.  During that 
outbreak, the veteran's pain was noted to be 10 out of 10 for 
one week, with partial response to pain medication.

The veteran underwent a VA hemic disorders examination in 
August 2008.  The VA examiner reviewed the claims file and 
the veteran's relevant medical history, noting that while the 
veteran has continued to report low back pain since the 
August 2000 outbreak of herpes zoster, he has had no further 
history of a chronic recurrent rash since that time.  
Examination revealed superficial, dark, pigmented areas in 
the left flank without evidence of vesicles, papules, or 
pustules.  He was diagnosed with herpes zoster eruption, left 
lower back, resolved with superficial hyperpigmented areas.  
It was reiterated that he had had a recurrent rash diagnosed 
to be herpes zoster in August 2000.  The VA examiner opined 
that it is at least as likely as not that the August 2000 
herpes zoster infection was related to the 1978 herpes zoster 
infection.  The VA examiner went on to state that, while 
rare, recurrent herpes zoster infections have been recorded 
in medical reference textbooks and medical literature.  The 
VA examiner concluded by stating that, at the present time, 
there was no evidence of an acute herpes zoster infection.

Given the medical evidence outlined above, the Board finds 
that the veteran's herpes zoster began in active service and 
caused a recurrent infection to occur in August 2000.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Significantly, the August 2008 VA examiner opined that it is 
at least as likely as not that the August 2000 herpes zoster 
infection was related to the 1978 in-service herpes zoster 
infection.  In addition, residual superficial 
hyperpigmentation was noted on the current examination.  

Following a full review of the record, and giving the veteran 
the benefit of the doubt, the Board concludes that service 
connection for herpes zoster is warranted.




ORDER

Entitlement to service connection for herpes zoster (formerly 
claimed as an allergic reaction due to pain pills) is 
granted.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims to 
reopen the previously denied claims for service connection 
for PTSD, hearing loss, tinnitus, and a back condition.

The Court held that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant with notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim.  Id.

The February 2001 VCAA letter does not comply with Kent 
because the veteran was not advised of all of the elements 
required to establish service connection that were previously 
found insufficient, thereby depriving him of an opportunity 
to effectively participate in the adjudication process.

Thus, the RO/AMC should send the veteran and his 
representative a corrective VCAA letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008) and includes a 
description of the evidence needed to substantiate the claims 
for service connection for PTSD, hearing loss, tinnitus, and 
a back condition based on new and material evidence by 
informing him of the elements required to establish service 
connection that were found insufficient in the prior denial.  
The Board notes that the veteran's claim to reopen was filed 
in February 2001, prior to the change to 38 C.F.R. § 3.156.  
The applicable version of section 3.156 provides that, "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).

In addition, a December 2003 letter to the veteran reflects 
that the veteran has been awarded benefits by the Social 
Security Administration (SSA).  However, a copy of the SSA 
decision and the underlying records upon which the award is 
based are not contained in the claims file.  As required by 
the Joint Motion, a request should be made to the SSA for any 
records pertaining to the veteran, including any decisions 
and any medical evidence relied upon in making its decision.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claims of entitlement to 
service connection for PTSD, hearing 
loss, tinnitus, and a back condition 
based on new and material evidence by 
informing him of the elements required to 
establish service connection that were 
found insufficient in the previous 
denial, as outlined by the Court in Kent.  

2.  The RO/AMC should contact the SSA 
and request copies of all documents 
pertaining to the veteran, including 
any decisions and any medical records 
relied upon in making the decision.

3.  The RO/AMC should then readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


